 4:15-cr-03076-RGK-CRZ Doc # 130 Filed: 08/05/21 Page 1 of 2 - Page ID # 1318




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:15CR3076

       vs.
                                              MEMORANDUM AND ORDER
THOMAS PETERSON,

                   Defendant.


        On November 10, 2016, Mr. Peterson was sentenced to 12 months as to Count
I, 12 months as to Count II, 12 months as to Count III, 12 months as to Count IV,
and 60 months as to Count V, all counts to run consecutively to one another, for a
total term of imprisonment of 108 months. The jury found him guilty of Deprivation
of Civil Rights (Counts I – IV (18 U.S.C. § 242)) and Making False Statements to a
Government Agent (Count V (18 U.S.C. § 1001)). I also imposed a five-year term
of supervised release with conditions. After I sustained the government’s objection
to the presentence report, the Total Offense Level was found to be 26, combined
with a Criminal History Category I, for an advisory guideline range of 63 to 78
months.

      I granted the government’s motion for upward departure. I then varied upward
on my own motion for the reason stated on the record and imposed a statutory
maximum sentence on each count, with each count to run consecutively to one
another.

      Mr. Peterson does not have any criminal convictions other than this federal
offense. However, because he was a probation officer, and a senior one to boot, he
used his powerful position to engage in unwanted sexual behavior with various
female probationers who were at very high risk.
 4:15-cr-03076-RGK-CRZ Doc # 130 Filed: 08/05/21 Page 2 of 2 - Page ID # 1319




     Mr. Peterson’s motion focuses on contracting COVID-19. It appears,
however, that this concern has been somewhat mitigated due to his recovery from
COVID-19 and receipt of the first of two COVID-19 vaccines.

      I have considered all of the statutory goals of sentencing in light of Congress’s
provision for compassionate release. Frankly, he is too dangerous to be released.

       IT IS ORDERED that the defendant’s motion for compassionate release
(Filing 117) is denied.

      Dated this 5th day of August, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
